                         UN ITED STA TES D ISTRICT CO U RT FO R TH E
                              SO UTHERN D ISTRICT OF FLORID A
                  C ase N um ber:17-20307-CR -M A R TlN EZ/O TA ZO -% Y ES

 UN ITED STA TES OF A M ERICA ,

        Plaintiff,


 D AN IEL JON ES,

        D efendant.


                  O RD ER A DO PTIN G RE PO R T A ND R EC O M M EN DA TIO N
                    O N C O U N SE L'S TH IR D IN TEIU M CJA V O U C H E R

       T H IS C A USE cam e before the C oul'tupon the Reportand Recom m endation on Counsel's

ThirdInterim CJA VouchersubmittedpursuanttotheCriminalJusticeActVoucher113C.0680307

issuedbyUnitedStatesM agistrateJudgeAliciaM .Otazo-ReyesonJanuary9,2019(ECFNo.9311.
M agistrateJudgeO tazo-Reyes,recom m endsthatthisCoul't,approvetheThird Interim CJA V oucher

and thatAttorney Riehard K .Houlihan be paid a totalsum of$26,439.60.Thepartiesw ere afforded

theopportunitytofileobjectionstotheReportandRecommendations,howevernonewerefiled.The
CourtnotesCounsel'sNoticeofNoObjectiontoM agistrate'sReportandRecommendationsLECF
No.9691.Accordingly,theCourthasconsideredtheRepol'tandRecommendation,thepertinentparts
ofthe record,forthe reasonsstated in the Reportofthe M agistrateJudge,and upon independent

review ofthe file and being otherw ise fully advised in the prem ises,itis

       O R DER ED A N D A D JUD G ED thatUnited StatesM agistrateJudgeA liciaM .Otazo-Reyes's

ReportandRecommendationsLECF No.9311,isherebyADOPTED and AFFIRM ED.

       DONEANDORDEREDinChambersatMiami,Florida,this #j dayofJanuary,2019.
                                                                t

                                                     JO SE .M A RTIN EZ
                                                     UN IT   STATES D ISTRICT JUD G E
Copies provided to:
M agistrate Judge Otazo-Reyes
Richard K .H oulihan,Esq
CJA A dm inistrator




                                -
                                    2-
